Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                          CASE NO. 18-24198-CIV-MARTINEZ-OTAZO-REYES

   GOVERNMENT EMPLOYEES INSURANCE CO.,
   GEICO INDEMNITY CO., GEICO GENERAL
   INSURANCE COMPANY and GEICO CASUALTY CO.,

            Plaintiffs,

   v.

   CARLOS ARTURO ALMONTE-GOMEZ, M.D. a/k/a
   CARLOS ALMONTE, A & C MEDICAL CENTER
   SERVICES, CORP., REINIER RODRIGUEZ, ALAIN
   OSORIO PEREZ, LMT, CARE & SERVICES OF
   REHABILITATION, INC., VIVEK VIJAY TIRMAL,
   M.D., VIOLETA HERNANDEZ, L.M.T. a/k/a VIOLETA
   HERNANDEZ ARIAS, FOOT TREATMENT CENTER,
   INC., GABRIEL WONG, L.M.T., SANDRA JULIETH
   RODRIGUEZ, L.M.T., SIMPLY HEALTH CARE, INC.,
   ELIZANDRO MENENDEZ, DON QUI PHAM, D.O.,
   PILAR M. CRESPO CASTRO, L.M.T., SUNSET
   MEDICAL NETWORK, INC., MARIA BORRAJO,
   DENIA PELLITERO, L.M.T., and DANAIS REYES,
   L.M.T.,

           Defendants.


                                 JOINT SCHEDULING REPORT

          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”),

   and the appearing Defendants, Carlos Arturo Almonte-Gomez, M.D. a/k/a Carlos Almonte

   (“Almonte”), Alain Osorio Perez, L.M.T. (“Perez”), Care & Services of Rehabilitation, Inc.

   (“Care & Services”), Viveck Vijay Tirmal, M.D. (“Tirmal”), Simply Health Care, Inc. (“Simply

   Health”), Elizandro Menendez (“Menendez”), Pilar M. Crespo Castro, L.M.T. (“Castro”), Sunset
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 2 of 18



   Medical Network, Inc. (“Sunset Medical”), Maria Borrajo (“Borrajo”), Denia Pellitero, L.M.T.

   (“Pellitero”), and Danais Reyes, L.M.T. (“Reyes”)(collectively “Defendants”)(collectively with

   Plaintiffs “the parties”), respectfully submit this Joint Scheduling Report and Proposed

   Scheduling Order pursuant to Federal Rule of Civil Procedure 26(f), Southern District of Florida

   Local Rule 16.1(b), and the Court’s Order Requiring Counsel to Meet and File Joint Scheduling

   Report and Proposed Scheduling Order (Docket No. 9, 34).

          1.      Proposed case management track.

          The parties propose that the case be assigned to the Complex Track as provided under

   Local Rule 16.1 (a)(2)(C).

          2.      Likelihood of settlement.

          The parties believe at this time that settlement is unlikely. The parties will discuss

   settlement in good faith as this case progresses.

          3.      Likelihood of appearance in the action of additional parties.

          The parties are unaware at this time of additional parties that may appear in this case.

   The parties reserve the right to amend the pleadings as necessary and seek to add parties based

   upon information learned in discovery.

          4.      Proposed deadlines for joinder, amending the pleadings, motions, and to
                  complete discovery.

         The parties’ proposed deadlines to join other parties, amend the pleadings, file and hear

   motions, and to complete discovery are set forth in the proposed pretrial deadlines and trial date,

   which is attached as Exhibit 1.




                                                       2
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 3 of 18



         5.       Proposals for the formulation and simplification of issues, including the
                  elimination of frivolous claims or defenses, and the number and timing of
                  motions for summary judgment or partial summary judgment.

          The parties agree to work diligently to simplify the issues as the case progresses. The

   parties anticipate that they will each file a motion for judgment on the pleadings and/or summary

   judgment as appropriate and pursuant to the proposed deadlines in Exhibit 1.

          6.      Necessity or desirability of amendments to the pleadings.

          Further amendments to the pleadings may be necessary. The parties will move to amend

   pleadings as necessary pursuant to the proposed deadline in Exhibit 1.

          7.      Possibility of obtaining admissions of fact and of documents which will avoid
                  unnecessary proof, stipulations regarding authenticity of documents, and the
                  need for advance rulings from the Court on admissibility of evidence.

          The parties will in good faith attempt to obtain: (1) admissions of facts and of documents

   which will avoid unnecessary proof; and (2) stipulations regarding the authenticity of documents.

   The parties will seek advance rulings from the Court on the admissibility of evidence as

   necessary.

          8.      Suggestions for the avoidance of unnecessary proof and cumulative evidence.

          The parties will work together in good faith to enter into stipulations to avoid

   unnecessary proof and cumulative evidence.

          9.      Referring matters to a Magistrate Judge.

          The parties do not consent to referral of dispositive motions to a Magistrate Judge. Nor

   do the parties elect to have this case proceed before a Magistrate Judge for trial. Pursuant to the

   Scheduling Conference Order, the parties’ Magistrate Judge Jurisdiction Election Form is

   attached as Exhibit 2.




                                                   3
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 4 of 18



           10.        Preliminary estimate of the time required for trial.

           The parties preliminarily estimate that twelve (12) days will be required for trial.

           11.        Requested date or dates for conferences before trial, a final pretrial
                      conference, and trial.

           The parties request that a pre-trial conference be scheduled at the Court’s discretion. The

   proposed date for the filing of the Pretrial Stipulation and trial date are set forth on Exhibit 1.

           12.        Any issues about: (i) disclosure, discovery, or preservation of electronically
                      stored information, including the form or forms in which it should be
                      produced; (ii) claims of privilege or of protection as trial-preparation
                      materials, including -- if the parties agree on a procedure to assert those
                      claims after production -- whether to ask the court to include their
                      agreement in an order under Federal Rule of Evidence 502; and (iii) when
                      the parties have agreed to use the ESI Checklist available on the Court’s
                      website (www.flsd.uscourts.gov), matters enumerated on the ESI Checklist.

           The parties are unaware at this time of any issues regarding disclosure, discovery,

   preservation of electronically stored information (“ESI”), or privilege. If any issues arise, the

   parties will worth together in good faith to attempt resolve the dispute.

           13.        Whether the trial will be jury or non-jury.

           The Plaintiffs have demanded a jury trial, and the parties agree that this matter shall be

   tried by a jury.

           14.        An outline of the legal elements of each claim and defense raised by the
                      pleadings.

           Plaintiffs have brought a total of 31 causes of action against the Defendants, which are

   comprised of seven different types of cause of action. Namely, these causes of action include: (i)

   claims for violation of Florida’s Deceptive and Unfair Trade Practices Act under Fla. Stat. §

   501.201 et. Seq; (ii) claims for violation of the Federal RICO Act under 18 USC §1962(c); (iii)

   claims for violation of the Federal RICO Act under 18 USC §1962(d); (iv) claims for violation of

   Florida’s Civil Remedies for Criminal Practices Act under § 772.103 et. seq.; (v) claims for


                                                      4
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 5 of 18



   common law fraud; (vi) claims for unjust enrichment; and (vii) a claim for a declaratory

   judgment.

          Under GEICO’s cause of actions for a violation of Florida’s Deceptive and Unfair Trade

   Practices Act, GEICO has to establish by a preponderance of the evidence:

          1)             The Defendants engaged in a deceptive, unfair, or unconscionable act or
                         practice in the course of any trade or commission; and

          2)             GEICO suffered injury or damage that was caused by the Defendants’
                         unfair, deceptive, or unconscionable practice.

   See Fla. Stat. §§ 501.201-501.204.

          Under GEICO’s cause of actions for a violation of the Federal RICO Act under 18 USC §

   1962(c), GEICO has to establish by a preponderance of the evidence:

          1)             An enterprise existed;

          2)             The enterprise engaged in, or had some effect on, interstate or foreign
                         commerce;

          3)             The Defendants were employed by or associated with the alleged
                         enterprise;

          4)             The Defendants participated, either directly or indirectly, in the conduct of
                         the affairs of the enterprise; and

          5)             The Defendants participated in the conduct of the affairs of the enterprise
                         through a pattern of racketeering activity.

   See 18 USC § 1962(c); Eleventh Circuit Civil Pattern Jury Instructions, § 7.3. GEICO alleges

   that the Defendants’ pattern of racketeering activity relates the Defendants acts of committing

   mail fraud under 18 USC § 1341. In order to prove that the Defendants committed mail fraud

   under 18 USC § 1341 for the purpose of GEICO’s cause of action under 18 USC § 1962(c),

   GEICO has to establish by a preponderance of the evidence:

          1)             The Defendants knowingly devised or participated in a scheme to defraud
                         GEICO by using false or fraudulent pretenses, representations, or
                         promises;


                                                   5
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 6 of 18



          2)             the false or fraudulent pretenses, representations, or promises were about a
                         material fact;

          3)             The Defendants intended to defraud GEICO; and

          4)             The Defendants used the United States Postal Service, or caused the
                         United States Postal Service to be used, by mailing or causing to be mailed
                         something meant to help carry out the scheme to defraud.

   See 18 USC § 1341.

          Under GEICO’s cause of actions for a violation of the Federal RICO Act under 18 USC §

   1962(d), GEICO has to establish by a preponderance of the evidence:

          1)             There was a violation of the Federal RICO Act under 18 USC § 1962(c);
                         and

          2)             The Defendants engaged in a conspiracy with those who violated the
                         federal RICO Act under 18 USC § 1962(c).

   See 18 USC § 1962(d); Eleventh Circuit Civil Pattern Jury Instructions, § 7.4.

          Under GEICO’s cause of actions for a violation of Florida’s Civil Remedies for Criminal

   Practices Act, GEICO has to establish by clear and convincing evidence:

          1)             The Defendants associated, directly or indirectly, with an enterprise; and

          2)             The Defendants conducted or participated in the enterprise through a
                         pattern of criminal activity.

   See Fla. Stat. §§ 772.103, 772.104. GEICO alleges that the pattern of criminal activity relates to

   the Defendants acts of committing insurance fraud under Fla. Stat. § 817.234(1)(a). In order to

   prove that the Defendants committed insurance fraud for the purpose of Florida’s Civil Remedies

   for Criminal Practices Act, GEICO has to establish by clear and convincing evidence:

          1)             The Defendants presented or caused to be presented a written statement as
                         part of, or in support of, a claim for payment from GEICO;

          2)             The Defendants did so with intent to injure, defraud, or deceive GEICO;
                         and




                                                   6
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 7 of 18



          3)              The Defendants knew that such statement contained any false, incomplete,
                          or misleading information concerning any fact or thing material to such
                          claim.

   See Fla. Stat. § 817.234(1)(a).

          Under GEICO’s cause of actions for common law fraud, GEICO has to establish by a

   preponderance of the evidence:

          1)              The Defendants made, or cause to be made a false or misleading statement
                          of material fact;

          2)              The Defendants knew the statement was false or misleading at the time it
                          was made, or made the statement knowing that the Defendants did not
                          know whether the statement was true or false;

          3)              The Defendants intended that GEICO would rely on the false or
                          misleading statement;

          4)              GEICO relied on the false or misleading statement; and

          5)              The false or misleading statement was a legal cause of loss or damage to
                          GEICO.

   See Florida Standard Jury Instructions in Civil Cases, § 409.7.

          Under GEICO’s cause of actions for unjust enrichment, GEICO has to establish by a

   preponderance of the evidence:

          1)              GEICO conferred a benefit on the Defendants, who have knowledge of the
                          benefit;

          2)              The Defendants voluntarily accepted and retained the benefit conferred by
                          GEICO; and

          3)              It would be unfair, or in opposition to the principles of what is considered
                          to be fair and right, for Defendants to retain the benefit from GEICO.

   See Florida Power Corp. v. City of Winter Park, 887 So.2d 1237, 1241 n.4 (Fla. 2004).

          Under GEICO’s cause of actions for a declaratory judgment, GEICO has to establish by a

   preponderance of the evidence:

          1)              There are currently unpaid no-fault insurance bills submitted to GEICO
                          that have not been paid; and

                                                   7
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 8 of 18



         2)            Those no-fault insurance bills contained fraudulent, unlawful, or otherwise
                       unreimbursable charges.

   See 28 USC §§ 2201, 2202.

         15.    A good faith estimate of the valuation of damages and other relief sought.

         As indicated in Plaintiffs’ Complaint (Docket No. 1), Plaintiffs allege the following

   damages:

         a)     Under its First Cause of Action for a declaratory judgment, GEICO seeks a
                declaration that Care & Services, Simply Health, Sunset Medical, and two
                defaulted defendants have no right to receive payment for any pending bills
                submitted to GEICO;

         b)     Under its Second Cause of Action against Almonte and a defaulted defendant for
                violating 18 USC §1962(c), GEICO seeks damages in excess of $1,500,000.00,
                together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
                USC § 1964(c) plus interest;

         c)     Under its Third Cause of Action against Almonte, Perez, and a defaulted
                defendant for violating 18 USC §1962(d), GEICO seeks damages in excess of
                $1,500,000.00, together with treble damages, costs, and reasonable attorneys’ fees
                pursuant to 18 USC § 1964(c) plus interest;

         d)     Under its Fourth Cause of Action against Almonte, Perez, and two defaulted
                defendants for violating Fla. Stat. § 501.201 et. seq., GEICO seeks damages in
                excess of $1,500,000.00, together with costs and reasonable attorneys’ fees
                pursuant to Fla. Stat. § 501.211(2);

         e)     Under its Fifth Cause of Action against Almonte, Perez, and a defaulted defendant
                for violating Fla. Stat. § 772.103 et. seq., GEICO seeks damages in excess of
                $1,500,000.00, together with treble damages, costs, and reasonable attorneys’ fees
                pursuant to Fla. Stat. § 772.104;

         f)     Under its Sixth Cause of Action against Almonte, Perez, and two defaulted
                defendants for common law fraud, GEICO seeks damages in excess of
                $1,500,000.00, together with punitive damages, costs, and interest.

         g)     Under its Seventh Cause of Action against Almonte, Perez, and two defaulted
                defendants for unjust enrichment, GEICO seeks damages in excess of
                $1,500,000.00, together with costs and interest.

         h)     Under its Eighth Cause of Action against Tirmal for violating 18 USC §1962(c),
                GEICO seeks damages in excess of $500,000.00, together with treble damages,
                costs, and reasonable attorneys’ fees pursuant to 18 USC § 1964(c) plus interest;


                                                8
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 9 of 18



         i)   Under its Ninth Cause of Action against Almonte and Tirmal for violating 18
              USC §1962(d), GEICO seeks damages in excess of $500,000.00, together with
              treble damages, costs, and reasonable attorneys’ fees pursuant to 18 USC §
              1964(c) plus interest;

         j)   Under its Tenth Cause of Action against Care & Services, Almonte, and Tirmal
              for violating Fla. Stat. § 501.201 et. seq., GEICO seeks damages in excess of
              $500,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla.
              Stat. § 501.211(2);

         k)   Under its Eleventh Cause of Action against Almonte, Tirmal, and a defaulted
              defendant for violating Fla. Stat. § 772.103 et. seq., GEICO seeks damages in
              excess of $500,000.00, together with treble damages, costs, and reasonable
              attorneys’ fees pursuant to Fla. Stat. § 772.104;

         l)   Under its Twelfth Cause of Action against Care & Services, Almonte, Tirmal, and
              a defaulted defendant for common law fraud, GEICO seeks damages in excess of
              $500,000.00, together with punitive damages, costs, and interest.

         m)   Under its Thirteenth Cause of Action against Care & Services, Almonte, Tirmal
              and a defaulted defendant for unjust enrichment, GEICO seeks damages in excess
              of $500,000.00, together with costs and interest.

         n)   Under its Fourteenth Cause of Action against Almonte and a defaulted defendant
              for violating 18 USC §1962(c), GEICO seeks damages in excess of $900,000.00,
              together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
              USC § 1964(c) plus interest;

         o)   Under its Fifteenth Cause of Action against Almonte and two defaulted
              defendants for violating 18 USC §1962(d), GEICO seeks damages in excess of
              $900,000.00, together with treble damages, costs, and reasonable attorneys’ fees
              pursuant to 18 USC § 1964(c) plus interest;

         p)   Under its Sixteenth Cause of Action against Almonte and three defaulted
              defendants for violating Fla. Stat. § 501.201 et. seq., GEICO seeks damages in
              excess of $900,000.00, together with costs and reasonable attorneys’ fees
              pursuant to Fla. Stat. § 501.211(2);

         q)   Under its Seventeenth Cause of Action against Almonte and two defaulted
              defendants for violating Fla. Stat. § 772.103 et. seq., GEICO seeks damages in
              excess of $900,000.00, together with treble damages, costs, and reasonable
              attorneys’ fees pursuant to Fla. Stat. § 772.104;

         r)   Under its Eighteenth Cause of Action against Almonte and three defaulted
              defendants for common law fraud, GEICO seeks damages in excess of
              $900,000.00, together with punitive damages, costs, and interest.



                                              9
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 10 of 18



         s)    Under its Nineteenth Cause of Action against Almonte and three defaulted
               defendants for unjust enrichment, GEICO seeks damages in excess of
               $900,000.00, together with costs and interest.

         t)    Under its Twentieth Cause of Action against Menendez for violating 18 USC
               §1962(c), GEICO seeks damages in excess of $700,000.00, together with treble
               damages, costs, and reasonable attorneys’ fees pursuant to 18 USC § 1964(c) plus
               interest;

         u)    Under its Twenty-First Cause of Action against Almonte, Menendez, and Castro
               for violating 18 USC §1962(d), GEICO seeks damages in excess of $700,000.00,
               together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
               USC § 1964(c) plus interest;

         v)    Under its Twenty-Second Cause of Action against Simply Health, Almonte,
               Menendez, and Castro for violating Fla. Stat. § 501.201 et. seq., GEICO seeks
               damages in excess of $700,000.00, together with costs and reasonable attorneys’
               fees pursuant to Fla. Stat. § 501.211(2);

         w)    Under its Twenty-Third Cause of Action against Almonte, Menendez, and Castro
               for violating Fla. Stat. § 772.103 et. seq., GEICO seeks damages in excess of
               $700,000.00, together with treble damages, costs, and reasonable attorneys’ fees
               pursuant to Fla. Stat. § 772.104;

         x)    Under its Twenty-Fourth Cause of Action against Simply Health, Almonte,
               Menendez, and Castro for common law fraud, GEICO seeks damages in excess of
               $700,000.00, together with punitive damages, costs, and interest.

         y)    Under its Twenty-Fifth Cause of Action against Simply Health, Almonte,
               Menendez, and Castro for unjust enrichment, GEICO seeks damages in excess of
               $700,000.00, together with costs and interest.

         z)    Under its Twenty-Sixth Cause of Action against Borrajo and Almonte for
               violating 18 USC §1962(c), GEICO seeks damages in excess of $750,000.00,
               together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
               USC § 1964(c) plus interest;

         aa)   Under its Twenty-Seventh Cause of Action against Borrajo, Almonte, Pellitero,
               and Reyes, and Castro for violating 18 USC §1962(d), GEICO seeks damages in
               excess of $750,000.00, together with treble damages, costs, and reasonable
               attorneys’ fees pursuant to 18 USC § 1964(c) plus interest;

         bb)   Under its Twenty-Eighth Cause of Action against Sunset Medical, Borrajo,
               Almonte, Pellitero, and Reyes for violating Fla. Stat. § 501.201 et. seq., GEICO
               seeks damages in excess of $750,000.00, together with costs and reasonable
               attorneys’ fees pursuant to Fla. Stat. § 501.211(2);



                                               10
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 11 of 18



          cc)     Under its Twenty-Ninth Cause of Action against Borrajo, Almonte, Pellitero, and
                  Reyes for violating Fla. Stat. § 772.103 et. seq., GEICO seeks damages in excess
                  of $750,000.00, together with treble damages, costs, and reasonable attorneys’
                  fees pursuant to Fla. Stat. § 772.104;

          dd)     Under its Thirtieth Cause of Action against Sunset Medical, Borrajo, Almonte,
                  Pellitero, and Reyes for common law fraud, GEICO seeks damages in excess of
                  $750,000.00, together with punitive damages, costs, and interest.

          ee)     Under its Thirty-First Cause of Action against Sunset Medical, Borrajo, Almonte,
                  Pellitero, and Reyes for unjust enrichment, GEICO seeks damages in excess of
                  $750,000.00, together with costs and interest.

          16.     The need for variance from the discovery limitations imposed by Local Rule
                  and/or the Federal Rules of Civil Procedure.

          Some of the parties anticipate that they may require variance from the deposition and

   interrogatory limitations set forth by the Local Rule and/or Federal Rules of Civil Procedures.

          17.     Any other information that might be helpful to the Court.

          The parties may seek to revise the proposed schedule, as appropriate, depending upon

   discovery in this case and the Court’s rulings as this case progresses.

          A complete service list is included with this Joint Scheduling Report pursuant to the

   Order requiring parties to meet and file a joint scheduling report. A list of the parties proposed

   pretrial deadlines and trial date is attached as Exhibit 1. The parties response to Election to

   Jurisdiction by a United States Magistrate Judge for Final Disposition of Motions is attached as

   Exhibit 2.




                                                    11
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 12 of 18



   Respectfully submitted,

   /s/ John P. Marino                           /s/ Jorge Luis Fors
   Lindsey R. Trowell (FBN 678783)              Jorge Luis Fors
   John P. Marino (FBN 814539)                  FORS | ATTORNEYS AT LAW
   Kristen Wenger (FBN 92136)                   1108 Ponce De Leon Boulevard
   SMITH, GAMBRELL & RUSSELL, LLP               Coral Gables, FL 33134
   50 North Laura Street, Suite 2600            Phone: 305-448-5977
   Jacksonville, Florida 32202                  Fax: 446-1898
   Phone: (904) 598-6100                        info@forslegal.com
   Facsimile: (904) 598-6204
   ltrowell@sgrlaw.com                          Attorneys for Defendants Danais Reyes, LMT
   jmarino@sgrlaw.com                           and Denia Pellitero, LMT, Maria Borrajo, and
   kwenger @sgrlaw.com                          Sunset Medical Network, Inc.

   and                                          /s/ Thomas P. Murphy
                                                Thomas P. Murphy
   Michael Vanunu (admitted pro hac vice)       555 NE 34th Street, Suite 603
   New York Bar No. 4983953                     Miami, Florida 33137
   RIVKIN RADLER LLP                            Phone: 305-978-5817
   926 RXR Plaza                                Fax: 305-438-9005
   Uniondale, New York 11550                    tmpmlawyer@hotmail.com.
   Phone (516) 357-3000
   Facsimile (516) 357-3333                     Attorneys for Defendants Care & Services of
   michael.vanunu@rivkin.com                    Rehabilitation, Inc. and Vivek Vijay Tirmal,
                                                M.D.
   Attorneys for Plaintiffs Government Employees
   Insurance Co., GEICO Indemnity Co., GEICO
   General Insurance Company, and GEICO /s/ Stuart B. Yanofsky
   Casualty Co.                                  Stuart Barry Yanofsky
                                                 8551 W Sunrise Boulevard, Suite 210
                                                 Plantation, FL 33322
   /s/ Alejandro F. Hoyos                        Phone: 954-473-0117
   Alejandro Francisco Hoyos                     Fax: 954-473-0520
   Alexis Gonzalez                               stuart@stuartyanofsky.com
   The Law Office of Alexis Gonzalez, P.A.
   3162 Commodore Plaza, Suite 3E                Attorneys for Defendant Elizandro Menendez,
   Coconut Grove, FL 33133                       Pilar M. Crespo Castro, LMT, Simply Health
   Phone: 305-223-9999                           Care, Inc.
   Fax: 305-223-1880
   ahoyos@aglawpa.com
   alexis@aglawpa.com

   and




                                              12
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 13 of 18



   Megha M. Mahajan                                   /s/ Louis V. Martinez
   Mahajan Law, P.A.                                  Louis V. Martinez
   16155 SW 117th Ave, Suite B6                       Law Offices Of Louis V. Martinez
   Miami, FL 33177                                    100 SE 2nd Street, Suite 3400
   Phone: (305) 971-7359                              Miami, FL 33131
   Fax: (305) 251-7889                                Phone: 305-375-9220
   megha@mahajanlawpa.com                             Fax: 305-375-8050
                                                      louisvmartinez@aol.com
   Attorneys for Defendant         Carlos    Arturo
   Almonte-Gomez, M.D.                                Attorneys for Defendant Alain Osorio Perez,
                                                      LMT


                                   CERTIFICATE OF SERVICE

   I certify that on April 3, 2019, I electronically filed the foregoing document with the Clerk of the

   Court using the CM/ECF system. I also certify that the foregoing document is also being served

   on this day on the counsel of record as on the attached service list, either via transmission of

   Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

   counsel or parties who are not authorized to receive Notices of Electronic Filing via the CM/ECF

   system.

                                                        /s/ John P. Marino
                                                        Attorney




                                                   13
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 14 of 18



                                         SERVICE LIST

   Lindsey R. Trowell (FBN 678783)                  Alejandro Francisco Hoyos
   John P. Marino (FBN 814539)                      Alexis Gonzalez
   Kristen Wenger (FBN 92136)                       The Law Office of Alexis Gonzalez, P.A.
   SMITH, GAMBRELL & RUSSELL, LLP                   3162 Commodore Plaza, Suite 3E
   50 North Laura Street, Suite 2600                Coconut Grove, FL 33133
   Jacksonville, Florida 32202                      Phone: 305-223-9999
   Phone: (904) 598-6100                            Fax: 305-223-1880
   Facsimile: (904) 598-6204                        ahoyos@aglawpa.com
   ltrowell@sgrlaw.com                              alexis@aglawpa.com
   jmarino@sgrlaw.com
   kwenger @sgrlaw.com                              and

   and                                              Megha M. Mahajan
                                                    Mahajan Law, P.A.
   Michael Vanunu (admitted pro hac vice)           16155 SW 117th Ave, Suite B6
   New York Bar No. 4983953                         Miami, FL 33177
   RIVKIN RADLER LLP                                Phone: (305) 971-7359
   926 RXR Plaza                                    Fax: (305) 251-7889
   Uniondale, New York 11550                        megha@mahajanlawpa.com
   Phone (516) 357-3000
   Facsimile (516) 357-3333                         Attorneys for Defendant        Carlos   Arturo
   michael.vanunu@rivkin.com                        Almonte-Gomez, M.D.

   Attorneys for Plaintiffs Government Employees    Jorge Luis Fors
   Insurance Co., GEICO Indemnity Co., GEICO        FORS | ATTORNEYS AT LAW
   General Insurance Company, and GEICO             1108 Ponce De Leon Boulevard
   Casualty Co.                                     Coral Gables, FL 33134
                                                    Phone: 305-448-5977
   Louis V. Martinez                                Fax: 446-1898
   Law Offices Of Louis V. Martinez                 info@forslegal.com
   100 SE 2nd Street, Suite 3400
   Miami, FL 33131                                  Attorneys for Defendants Danais Reyes, LMT
   Phone: 305-375-9220                              and Denia Pellitero, LMT, Maria Borrajo, and
   Fax: 305-375-8050                                Sunset Medical Network, Inc.
   louisvmartinez@aol.com

   Attorneys for Defendant Alain Osorio Perez,
   LMT




                                                   14
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 15 of 18



   Stuart Barry Yanofsky                       Thomas P. Murphy
   8551 W Sunrise Boulevard, Suite 210         555 NE 34th Street, Suite 603
   Plantation, FL 33322                        Miami, Florida 33137
   Phone: 954-473-0117                         Phone: 305-978-5817
   Fax: 954-473-0520                           Fax: 305-438-9005
   stuart@stuartyanofsky.com                   tmpmlawyer@hotmail.com.

   Attorneys for Defendant Elizandro Menendez, Attorneys for Defendants Care & Services of
   Pilar M. Crespo Castro, LMT, Simply Health Rehabilitation, Inc. and Vivek Vijay Tirmal,
   Care, Inc.                                  M.D.




                                             15
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 16 of 18



                                            EXHIBIT 1


                          Proposed Pretrial Deadlines and Trial Date


   November 4, 2019    Joinder of Additional Parties and motions for class certification.

   December 6, 2019    Parties shall exchange expert witness summaries and reports.

   December 20, 2019   Parties shall exchange written lists containing the names and addresses of
                       all witnesses intended to be called at trial and only those witnesses listed
                       shall be permitted to testify.

   January 6, 2019     Parties exchange rebuttal expert witness summaries and reports. Note:
                       These provisions pertaining to expert witnesses do not apply to treating
                       physicians, psychologists or other health providers (if a Daubert or
                       Markman hearing may be necessary, the parties are to add that as an
                       additional deadline at the bottom of Attachment A).

   February 18, 2020   All discovery, including expert discovery, shall be completed.

   February 28, 2020   A mediator must be selected.

   March 20, 2020      All summary judgment, Daubert, and other dispositive motions must be
                       filed. A minimum of eight (8) weeks is required for the Court to review
                       dispositive motions prior to filing of the joint pretrial stipulation. If no
                       dispositive motions will be filed, clearly note this fact in the Joint
                       Scheduling Report.

   May 1, 2020         Mediation shall be completed.

   May 15, 2020        All Pretrial Motions and Memoranda of Law must be filed.

   May 29, 2020        Joint Pretrial Stipulation must be filed.

   May 29, 2020        Proposed jury instructions and/or proposed findings of fact and
                       conclusions of law must be filed.

   June 26, 2020       Deposition designations must be filed.

   June 29, 2020       Beginning of Trial Period.

   Not Applicable      Additional deadlines (please specify).




                                                 16
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 17 of 18



                                           EXHIBIT 2

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       CASE NO. 18-24198-CIV-MARTINEZ-OTAZO-REYES

   GOVERNMENT EMPLOYEES INSURANCE CO.,
   GEICO INDEMNITY CO., GEICO GENERAL
   INSURANCE COMPANY and GEICO CASUALTY CO.,

         Plaintiffs,

   v.

   CARLOS ARTURO ALMONTE-GOMEZ, M.D. a/k/a
   CARLOS ALMONTE, A & C MEDICAL CENTER
   SERVICES, CORP., REINIER RODRIGUEZ, ALAIN
   OSORIO PEREZ, LMT, CARE & SERVICES OF
   REHABILITATION, INC., VIVEK VIJAY TIRMAL,
   M.D., VIOLETA HERNANDEZ, L.M.T. a/k/a VIOLETA
   HERNANDEZ ARIAS, FOOT TREATMENT CENTER,
   INC., GABRIEL WONG, L.M.T., SANDRA JULIETH
   RODRIGUEZ, L.M.T., SIMPLY HEALTH CARE, INC.,
   ELIZANDRO MENENDEZ, DON QUI PHAM, D.O.,
   PILAR M. CRESPO CASTRO, L.M.T., SUNSET
   MEDICAL NETWORK, INC., MARIA BORRAJO,
   DENIA PELLITERO, L.M.T., and DANAIS REYES,
   L.M.T.,

        Defendants.


                  ELECTION TO JURISDICTION BY A UNITED STATES
               MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

          In accordance with the provisions of 28 USC §636(c), the undersigned parties to the

   above captioned civil matter hereby jointly and voluntarily elect to have a United States

   Magistrate Judge decide the following motions and issue a final order or judgment with respect

   thereto:




                                                17
Case 1:18-cv-24198-JEM Document 102 Entered on FLSD Docket 04/03/2019 Page 18 of 18



         1. Motions for Costs                                   Yes _____ No __X__

         2. Motions for Attorney’s Fees                         Yes _____ No __X__

         3. Motions for Sanctions                               Yes _____ No __X__

         4. Motions to Dismiss                                  Yes _____ No __X__

         5. Motions for Summary Judgment                        Yes _____ No __X__

         6. Discovery                                           Yes __X__ No _____

         7. Other (specify) _________not applicable__________________________



   4/3/2019                                       /s/ John P. Marino
   (Date)                                  (Attorneys for Plaintiffs Government Employees
                                           Insurance Co., GEICO Indemnity Co., GEICO
                                           General Insurance Company, and GEICO Casualty
                                           Co.)

   4/3/2019                                       /s/ Jorge Luis Fors
   (Date)                                  (Attorneys for Defendants Danais Reyes, LMT and
                                           Denia Pellitero, LMT, Maria Borrajo, and Sunset
                                           Medical Network, Inc.)

   4/3/2019                                       /s/ Thomas P. Murphy
   (Date)                                  (Attorneys for Defendants Care & Services of
                                           Rehabilitation, Inc. and Vivek Vijay Tirmal, M.D.)

   4/3/2019                                       /s/ Stuart B. Yanofsky
   (Date)                                  (Attorneys for Defendant Elizandro Menendez, Pilar
                                           M. Crespo Castro, LMT, Simply Health Care, Inc.)

   4/3/2019                                       /s/ Alejandro F. Hoyos
   (Date)                                  (Attorneys for Defendant Carlos Arturo Almonte-
                                           Gomez, M.D.)

   4/3/2019                                       /s/ Louis V. Martinez
   (Date)                                  (Attorneys for Defendant Alain Osorio Perez, LMT)



   .



                                             18
